DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Line 8 of the PGPUB the term uses the term “heating”, but the Office thinks that the proper term should be “heated water”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Whittel, Jr. (US 3,575,157).
Regarding claim 1, Whittel discloses a boiler system for both heating and hot water, comprising: a heat exchange unit (80, Figure 1); a heating water channel  (89-90-86-88) connected between the heat exchange unit  (80) and a heating destination (88); a tap water supply pipe through which tap water is supplied to the heat exchange unit (106-107-10-76-80); a hot water supply pipe through which heating is supplied from the heat exchange unit to a hot water destination (80-102-104-110); a hot water recirculation channel  (84-86) connected to the hot water supply pipe from a first branch point  (86) at which the hot water recirculation channel is branched from one side of the 
Regarding claim 2, Whittel discloses the boiler system of claim 1, wherein the heat exchange unit includes a hot water storage (80, C3, L18-21) type heat exchanger configured to store the heating water supplied to the heating destination therein and heat the heating water using a heat source. 
Regarding claim 3, Whittel discloses the boiler system of claim 1, wherein the heat exchange unit includes a main heat exchanger (10, Figure 1) configured to heat the heating water supplied for heating or supplied for exchanging heat by using combustion heat and a hot water heat exchanger configured to generate the hot water through a heat exchange between the heating water heated in the main heat exchanger and tap water (C2, L36-42). 
Regarding claim 4, Whittel discloses the boiler system of claim 3, wherein the heating water channel (86-90-98-80) is connected between the main heat exchanger (10, Figure 1) and the heating destination (88), and the tap water supply pipe (106) and the hot water supply pipe (110) are connected to the hot water heat exchanger (80). As a clarification the entire circuit is continuous and so all of the components are connected to each other.
Regarding claim 7, Whittel discloses the boiler system of claim 1, wherein the heating water channel (86-90-98) between the first branch point (86) and the second branch point (75) is used as a common channel through which the heating water and preheated hot water selectively flow (@98). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Whittel, Jr. (US 3,575,157).
Regarding claim 5, Whittel discloses the boiler system of claim 1, but not that there is a first three-way valve is provided at the first branch point, and a second three-way valve is provided at the second branch point. 
However, Whittel does disclose the use of a three-way valve (104) located in a different portion of the water circuit. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to replace the two branched points (Tee sections) with three-way valve in order to modify the water circuit, such as to isolate the dishwasher circuit when not in use in order to conserve thermal energy.
Regarding claim 6, Whittel discloses the boiler system of claim 1, but not that there is a first three-way valve is provided at the first branch point, and a check valve is provided in the hot water bypass channel to restrict a flow path such that preheated hot water flows in only one direction toward the tap water supply pipe. 
However, Whittel does disclose the use of a three-way valve (104) located in a different portion of the water circuit, and a check valve (107)  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to replace the two branched points (Tee sections) with three-way valve in order to modify the water circuit, such as to isolate the dishwasher circuit when not in use in order to conserve thermal energy and include a check valve to prevent backflow within the system, thus ensuring that the flow is the desired direction.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Whittel, Jr. (US 3,575,157) and Kim et al. (US 8,117,998).
Regarding claim 8, Whittel discloses the boiler system of claim 1, wherein, when a hot water preheating function is selected in a room controller (30, this is set by user and so is interpreted as a “room controller”, so as to be easily accessible by the user), the circulation pump is operated for a certain time so that the hot water preheating function is operated (C3, L45-59).
Regarding claim 9, Whittel, as modified, discloses the boiler system of claim 8, wherein, when a hot water function is selected in the room controller during the operation of the hot water preheating function, the circulation pump is additionally operated for the certain time so that the hot water preheating function is operated (C3, L45-59).
Regarding claim 10, Whittel, as modified, discloses the boiler system of claim 9, wherein, when hot water is used in the hot water destination during the operation of the hot water preheating function, the operation of the circulation pump is stopped, and the hot water supply function is operated (C4, L4-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762